Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to QPIDS
The QPIDS filed on August 5, 2022, was reviewed, and the reasons for allowance set forth in the notice of allowability mailed on April 1, 2022, are repeated below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, JP 2015-215591, fails to fairly teach or suggest, the liquid crystal alignment film comprising the specific combination of: the liquid crystal alignment agent composition, and the alignment film structure as prepared by the alignment treatment including irradiating with polarized light or rubbing in one direction, without preceding or concurrent curing, prior to a curing heat treatment, as amended above.
See Applicant’s arguments in the response filed on March 14, 2022.
KR 102195312 B1 and JP 6852248 B2 are patent family members that issued.
Regarding the newly cited references in the QPIDS filed on August 5, 2022:
CN 105038817 in the QPIDS, is a CN family member of the JP 2015-215591 reference cited above.  
CN 103874723 in the QPIDS, is a CN family member of US 9,511,565 also in the QPIDS, and which issued from the application that was published as US 20140255710 which was previously cited in the IDS filed on December 6, 2019.  
CN 102604653 in the QPIDS, is a CN family member of JP 2012-150251 which was previously cited in the IDS filed on July 31, 2020.
CN 103173229 in the QPIDS, is a CN family member of KR 2013-130079141 which was previously cited in the IDS filed on December 5, 2019.
All the prior art references previously cited in the earlier filed IDS documents were already considered prior to the QPIDS filed on August 5, 2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782